         Case 1:21-cv-01884-DLC Document 90 Filed 07/26/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :                 21cv1884 (DLC)
BCBSM, INC., d/b/a BLUE CROSS and BLUE :
SHIELD OF MINNESOTA, on behalf of      :                      ORDER
itself and those similarly situated,   :
                                       :
                         Plaintiff,    :
                                       :
               -v-                     :
                                       :
VYERA PHARMACEUTICALS, LLC, PHOENIXUS :
AG, MARTIN SHKRELI, and KEVIN MULLEADY,:
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     In a letter of July 21, 2021, the plaintiff seeks

deposition testimony from defendant Kevin Mulleady on the ground

that Mulleady “engaged in new conduct that calls into question

Defendants’ core arguments and testimony.”          Specifically, the

plaintiff refers to two news articles.          Only one of the articles

quotes Mulleady directly, and the quotes are not sufficiently

relevant to the merits of the claims to warrant additional

deposition testimony.       Accordingly, it is hereby

     ORDERED that the plaintiff’s July 21 request for deposition

testimony of Mulleady is denied.

Dated:       New York, New York
             July 26, 2021

                              __________________________________
                                         DENISE COTE
                                 United States District Judge
